DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, in the reply filed on July 8, 2021, is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/0017998; cited by Applicant, hereinafter, Nakano) in view of Tanaka et al. (US .
Regarding claim 1, Nakano discloses a semiconductor device (Fig. 6), comprising: 
a p-type SiC region 22 (Fig. 6, ¶ [0124]: “P-type body region”), the p-type SiC region is 4H-SiC (Nakano, ¶ [0147]: "4H--SiC"), (Tanaka, ¶ [0153]: "4H").
a gate electrode 25 (Fig. 6, ¶ [0125]) including a p-type impurity and poly-SiC (¶ [0127]: “P-type Poly-SiC"); and 
a gate insulating film 24 (Fig. 6, ¶ [0126]) disposed between the p-type SiC region 22 (Fig. 6) and the gate electrode 25 (Fig. 6).
Thus, Nakano discloses all the limitations of the claim with the exception of disclosing wherein the gate electrodes includes a 3C-SiC and a 4H-SiC structure.  
However, Tanaka discloses an analogous device (Fig. 5) wherein the gate electrodes 110a/110b/110c (Fig. 5) comprises a p-type polysilicon carbide (¶ [0054]).  Tanaka further discloses that silicon carbide polytypes 4H, 6H and 3C are interchangeable (¶ [0153]).  Furthermore, Sundaram compares the bandgap and electrical properties of silicon vs wider bandgap materials such as 3C-SiC, 6H-SiC and 4H-SiC (Table 1 and ¶ [0022]-[0023]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have the poly-SiC gate electrode of Nakano comprise a 3C--SiC structure and a 4H-SiC structure, because such a modification would have been obvious to try, since the prior art discloses a limited number of carbide polytypes.  Furthermore, a substituting a 3C--SiC and 4H-SiC gate structure would have been obvious to try for one of ordinary skill in the art, for 
Regarding claim 2, Nakano, in view of Tanaka and Sundaram, further discloses or renders obvious wherein the gate electrode 25 (Nakano: Fig. 3) includes the p-type impurity (¶ [0127]: “P-type”) and the 3C--SiC (¶ [0153] of Tanaka) at least in a region contacting the gate insulating film 24 (Fig. 6). 
Regarding claim 3, Nakano, in view of Tanaka and Sundaram, further discloses wherein the p-type impurity is aluminum (Al), gallium (Ga), or indium (In) (Nakano, ¶ [0140]: Al, Ga (gallium), and In (indium)”).
Regarding claim 4, Nakano, in view of Tanaka and Sundaram, further discloses wherein the SiC is doped with metals such as aluminum, gallium and indium (¶ [0140]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings as set forth above, to form a gate electrode including “a metallized” 3C-SiC, because metallizing the SiC gate by doping with aluminum would have been obvious to try for the purpose of optimizing the gate work function, and thus, improving device properties.
Regarding claim 5, Nakano, in view of Tanaka and Sundaram, does not disclose wherein a volume of the 3C-SiC in the gate electrode is larger than a volume of 4H-SiC in the gate electrode.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings as set forth above, to form a gate electrode wherein the volume of the 3C-SiC in the gate electrode is larger than a volume of 4H-SiC in the gate electrode, because such a modification would have been obvious to try for the purpose of 
Regarding claim 6, Nakano, in view of Tanaka and Sundaram, does not disclose wherein a ratio of occupation volume of 3C-SiC among all SiC included in the gate electrode is equal to or more than 90%.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings as set forth above, to form a gate electrode wherein a ratio of occupation volume of 3C-SiC among all SiC included in the gate electrode is equal to or more than 90%, because such a modification would have been obvious to try for the purpose of optimizing the gate work function, and thus, improving device properties (Tanaka, ¶ [0153]; Sundaram, ¶ [0022] and Table 1).  Furthermore, with respect to claimed range of “equal to or more than 90%,” it has been held that absent evidence of disclosure of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  Also, where patentability is said to be based upon a particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
Regarding claim 7, Nakano in view of Tanaka and Sundaram, discloses the device of claim 1, and Tanaka further discloses wherein the gate electrode is formed under a condition wherein the highest temperature is equal to or less than 1200o C (Tanaka: ¶ [0050]: 950o C).
Regarding claim 8, Nakano in view of Tanaka and Sundaram, does not explicitly disclose wherein the p-type impurity concentration is equal to or more than 1x1020 cm-3.  However, Tanaka further discloses wherein the gate electrode 25 (Fig. 6) has a high-concentration of the In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  Also, where patentability is said to be based upon a particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
Regarding claim 9, Nakano, in view of Tanaka and Sundaram, further discloses wherein a concentration of a p-type impurity in the p-type SiC region 45 (Nakano, Fig. 7) is equal to or less than 1x1018 cm-3 (Nakano, ¶ [0150]: “1x1016 cm-3”). 
Regarding claim 10, Nakano, in view of Tanaka and Sundara, further discloses wherein the gate insulating film is a silicon oxide film 24 (Nakano, Fig. 6, ¶ [0126]: “SiO2”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  






/ABUL KALAM/Primary Examiner, Art Unit 2829